Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-7 are allowable. Claims 8-20, previously withdrawn from consideration as a result of a restriction requirement, include all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on February 19th, 2020, is hereby withdrawn and claims 8-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Applicant’s amendment overcomes the issues of indefiniteness and new matter. Therefore, the grounds of rejection under 35 U.S.C. 112(a), (b) are withdrawn. In the Final Rejection mailed May 25th, 2022, the present claims were indicated as containing subject matter which were allowable with respect to the closest prior art of record. Previously withdrawn claims 8-20, which contain the allowable subject matter, are further rejoined and found allowable. A restatement of the reasons for allowance over the closest prior art of record is provided below.
The closest prior art of record is Batchko et al (US 2009/0052049 A1).
The Examiner agrees with Applicant’s arguments directed to Batchko, specifically with regards to the arguments of inoperability. The Examiner first notes that although the rejection relies upon a combination of Figs. 2A-2C and Figs. 9A-9C of Batchko, these two sets of figures are directed to separate embodiments which do not appear to be combinable without rendering the structure of Batchko inoperable for its intended purpose, or changing its principle of operation. The structure in Figs. 2A-2C relies upon a series of actuators 126 placed about a periphery of the membrane 106, as further described in Fig. 1B. A view of the overall structure (not only a cross-section) can be seen in, for example, Figs. 2D-2L of Batchko. It is not clear how a person of ordinary skill could adapt the structure of Figs. 1B-2L of Batchko to meet the limitation “each of the one or more actuators being configured such that, when an electrical input is supplied to the first conductive portion and the second conductive portion, the first conductive portion and the second conductive portion become electrostatically attracted toward each other, causing at least a portion of the dielectric fluid to be displaced to other portions of the chamber such that the fluid-impermeable membrane applies a force against the jamming material and the second plate and such that an overall shape of the structure does not change”. The Examiner previously relied on Figs. 9A-9C of Batchko for this limitation. However, the electrode system of Figs. 9A-9C is fundamentally different from the reliance on actuators as found in Figs. 1B-2L of Batchko. Furthermore, it is noted that if a person of ordinary skill were to substitute the electrodes in Figs. 9A-9C for the actuators 126 of Figs. 1B-2L, it is not clear that an operable structure would result. It is not clear how such electrodes would interact with the other required structures of Figs. 1B-2L, and furthermore, it is noted that the electrodes would interact with each other in an unpredictable manner (i.e., if a person of ordinary skill places the electrodes in a ring around the membrane 106, such that electrodes across from one another would interact, would create further interactions with adjacent electrodes, preventing them from acting as intended). In other words, analysis using basic electrical engineering principles would recognize fundamental flaws (i.e., unwanted charge interactions between the electrodes due to the geometry of the structure of Batchko) would, at best, change the principle of operation, and, at worst, result in inoperability. Such a modification, furthermore, technically does not have a teaching, suggestion, or motivation prompting it in the first place, nor does there exist explicit reasoning in Batchko to modify the structures as suggested.
Furthermore, Batchko requires internal structures. The internal structures of Batchko are critical to its operation, as the regulate the distribution of fluid during actuation. As removal of the internal structures of Batchko would render it unsuitable for its intended purpose, Batchko is unable to anticipate or obviate the present claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783